Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/18/21.
2.	This application is in condition for allowance except for the presence of claims 8-20 directed to a non-elected group without traverse.  Accordingly, claims 8-20 have been cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

3.	The prior art teaches a microelectronic device, comprising: a die having a terminal surface, die terminals at the terminal surface, and a back surface located opposite from the terminal surface, wherein a thickness of the die, from the terminal surface to the back surface, is less than 300 microns; the die is attached to an interposer and electrically connected to the interposer, and the interposer is attached to a lamina structure and electrically connected to the lamina structure.  
4.	The prior art is silent with respect to the combination of a microelectronic device, comprising: a die having a terminal surface, die terminals at the terminal surface, and a back surface located opposite from the terminal surface, wherein a thickness of the die, from the terminal surface to the back surface, is less than 300 microns; an interface tile having a lamina 
5.	This combination has been found to not be anticipated or render obvious over the prior art, hence claims 1-7 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        3/22/21